DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to an amendment filed December 13, 2018. Claims 1-11 are pending. Claims 1, 3-6 & 8-11 have been amended. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/17/19, 8/28/19 and 9/2/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities:  
In regards to claim 7, at line 1, the limitations “The The determination method” should apparently read --The [[The]] determination method--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4 & 6-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 4, at line 2, the limitation “DNP-MRI” renders the claim indefinite; for example, since Applicant is his/her own lexicographer, one cannot be certain what the acronym “DNP-MRI” stands for.
In regards to claim 6, at line 1, the limitation “NASH” renders the claim indefinite; for example, since Applicant is his/her own lexicographer, one cannot be certain what the acronym “NASH” stands for.
In regards to claim 7, at line 2, the limitation “NAFLD” renders the claim indefinite; for example, since Applicant is his/her own lexicographer, one cannot be certain what the acronym “NAFLD” stands for.
In regards to claim 11, at line 1, the limitation “NASH” renders the claim indefinite; for example, since Applicant is his/her own lexicographer, one cannot be certain what the acronym “NASH” stands for.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 6 & 9-11, respectively recite(s), at least in part the following step(s): “determining whether or not a test animal has NASH, based on free radical consumption speed information obtained by applying a method according to claim1 to the test animal,” “wherein the step of determining whether or not a test animal has NASH is a step of setting a threshold value of the free radical consumption speed based on the free radical consumption speed information in a liver of each of a known NASH- suffering animal group and a known non-NASH-suffering animal group, and determining that the test animal has NASH when the free radical consumption speed in the liver of the test animal as an evaluation target is equal to or lower than the threshold value,” “execute at least a determination method according to claim 6,” and “discriminating therapeutic action of a candidate substance of a NASH therapeutic drug on NASH based on the free radical consumption speed information obtained by applying a method according to claim 1 to a test animal to which the candidate substance has been administered.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) mentally (i.e. a mental task in the human mind, and/or by a mathematical process). In other words, nothing precludes the claimed step from practically being performed mentally (i.e. a mental task in the human mind, and/or by a mathematical process). For example, the “determining,” and/or “discriminating” step(s) may involve the user manually determining and/or discriminating using pen and paper, mentally, visually and/or by a mathematical process, function, or equation. In view of the foregoing, claim(s) 6 & 9-11 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The claim(s) further recite(s) a relationship or correlation between free radical consumption speed and NASH. Therefore, the claim(s) also contain(s) a law of nature. 
The judicial exception(s) is/are not integrated into a practical application. Particularly, the claim(s) recite(s) the following additional element(s): the ”obtaining” steps of claim 1. Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 6 & 9-11 do(es) not amount to significantly more than the abstract idea and/or law of nature itself.
In regards to claim(s) 7-8, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 & 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell et al. (US 2009/0028798) (“Mitchell” hereinafter).
In regards to claim 1, Mitchell discloses a method for acquiring free radical consumption speed information by non-invasively detecting a redox reaction in a liver of a test animal in real time, comprising: 
a step (1) of obtaining free radical concentration data by applying a magnetic resonance method to the liver as a measurement target after administering a probe  (i.e., nitroxyl contrast agent) into a body of the test animal (see at least par 0013-0014); 
a step (2) of obtaining imaging information by processing the obtained free radical concentration data; and a step (3) of obtaining the free radical consumption speed by kinetically measuring the imaging information over time (see at least par 0004-0006, 0012-0020 & 0025).  
In regards to claim 2, Mitchell discloses the method of claim 1 wherein the free radical consumption speed information is acquired as an inherent index for identifying non-alcoholic steatohepatitis (NASH) of the test animal (see at least par 0004-0006, 0012-0020 & 0025).
In regards to claim 3, Mitchell discloses the method according to claim 1, wherein the probe is a nitroxyl radical compound (see at least par 0014).  
In regards to claim 5, Mitchell discloses the method according to claim 1, wherein the magnetic resonance method is applied in such a manner that a whole liver of the test animal is the target (see at least par 0015-0016).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell (‘798) in view of Rosen et al. (US 2017/0003363) (“Rosen” hereinafter).
Mitchell discloses a method, as described above in claim 1, that fails to explicitly teach a method wherein the magnetic resonance method is a DNP-MRI method.  
	However, Rosen teaches that it is known to provide a method wherein the magnetic resonance method is a DNP-MRI method (see at least abstract, par 0010, 0029-0032, 0054, 0065, 0078, 0081, 0088 & 0093). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to provide the method of Mitchell wherein the magnetic resonance method is a DNP-MRI method as taught by Rosen in order to increase nuclear magnetization and subsequently detect the enhanced nuclear spin polarization with MRI.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0330106 to Banerjee et al. discloses a multi-parametric magnetic resonance diagnosis and staging of liver disease.
US 2013/0056630 to Feldstein et al. discloses a detection and monitoring of nonalcoholic fatty liver disease.
US 2018/0052213 to Romero Gomez et al. discloses computerized optical analysis methods of MR (magnetic resonance) images for quantifying or determining liver lesions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791